Citation Nr: 1232787	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE
Whether new and material evidence has been received to reopen the claim for service connection for lumbar spine disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1978 to November 1984 and had subsequent service in the reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file. 

The issue of service connection for lumbar spine disability, on de novo review, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Unappealed October 2005 and November 2006 rating decisions denied the Veteran service connection for a lumbar spine disability.  In October 2005, the stated basis was that there was no evidence linking the Veteran's current disability to service and no evidence of a permanent, chronic, or residual back condition during her active service.  No in-service lumbar spine complaints, problems, disease, injury, or event had been claimed or shown at the time.  No additional substantive evidence was received before the November 2006 decision.

2.  Evidence received since the October 2005 and November 2006 rating decisions includes evidence of in-service injuries or events; it relates to an unestablished fact necessary to substantiate the claim of service connection for lumbar spine disability, and raises a reasonable possibility of substantiating such claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for lumbar spine disability may be reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for lumbar spine disability, there is no reason to belabor the impact of the VCAA on the matter (as any notice or duty to assist omission is harmless).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Unappealed October 2005 and November 2006 rating decisions denied the Veteran service connection for a lumbar spine disability.  In October 2005, the stated basis was that there was no evidence linking the Veteran's current disability to service and no evidence of a permanent, chronic, or residual back condition during her active service.  No in-service lumbar spine problems, disease, injury, or event had been claimed or shown at the time.  No additional substantive evidence was received before the November 2006 disability.  The Veteran did not appeal those decisions.  Moreover, new and material evidence was not received within one year of either of those decisions and, thus, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the requirement for new and material evidence to reopen a claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record in October 2005 and November 2006 included service treatment records (STRs) which did not mention low back complaints, problems, disease, injury, events, abnormalities, or diagnoses.  On service discharge examination in August 1984, the Veteran was found to have a normal spine.  In May 2000, a private physician found the Veteran to probably have degenerative intervertebral disc.  In February 2005, degenerative disc disease at L4-5 with associated lumbar spinal stenosis and radiculopathy was reported by another private physician. 

Because the Veteran's claim of service connection for lumbar spine disability was previously denied without there being evidence of in-service disease or injury and a nexus between it and the diagnosed lumbar spine disability, for evidence to be new and material in the matter, it would have to relate to these unestablished facts, i.e., it would have to tend to show a lumbar spine disease or injury in service and a relationship between it and the Veteran's current lumbar spine disability.  

During the Veteran's November 2009 hearing, she testified that she had injured her back in service and that she reinjured it on active duty for training.

Considering the additional evidence received in light of the "low threshold" standard endorsed by the Court in Shade, and the presumed (for purposes of reopening) credibility of the Veteran's accounts, the Board finds that the additional evidence received since the October 2005 and November 2006 decisions is new and material.  The Veteran has indicated that she injured her back in service and that she reinjured it on active duty for training.  The additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for lumbar spine disability, and in light of the overall evidence raises a reasonable possibility of substantiating the claim.   Accordingly, the claim may be reopened.  

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for lumbar spine disability is granted.


REMAND

Further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to her claim.

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that she injured her back in service.  She testified in November 2009 that service activities including rucksack marches, heavy training, lifting, a rappelling incident, PT tests, sit-ups, the 2-mile run, and push-ups may have caused back injuries and caused her to have back problems during service, and that she continued to have problems with her back since service discharge (in November 1984).  She is competent to testify as to the above claimed in-service events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

She also testified in November 2009 that she hurt her back on two occasions while on active duty for training in the reserves, at Fort A.P. Hill on the NAV course.  She went to Womack Army Hospital while in the reserves, for back problems.  She was a dependent of her husband at the time.  Over that period she was married twice.  Her first husband was in the Army and her second husband was in the Air Force.  She felt that her records might have been misfiled with his because she was his dependent, even though she was also a reservist.  She requested that VA attempt to obtain those records both as a dependent and as a reservist.  

In this case, it is unclear whether additional relevant reserve service records exist or that further efforts to obtain them would be futile.  In April 2002, the Department of the Army recommended that a request for records should go to the Veteran's army reserve unit.  In May 2002, the Veteran indicated that she had all of her reserve records, and that she had submitted them to VA in August 2001.  Those records date through March 2001.  Additional STRs were received from her in 2005, showing treatment from April 2002 to March 2005, leaving a gap from March 2001 to April 2002.  Further development of the matter of whether there are additional outstanding relevant reserve-era STRs, and if so, to obtain such, is necessary.  

Next, the Board will accept that the Veteran's service activities included rucksack marches, heavy training, lifting, a rappelling incident, PT tests, sit-ups, a 2-mile run, and push-ups, as described in the Veteran's November 2009 hearing.  She now has lumbar spine degenerative disc disease as reflected by medical evidence, and she has argued that there is a relationship between the disc disease and those service activities.  Additionally, a May 2003 service treatment record (STR) from Pope Air Force Base notes that the Veteran had chronic low back pain, was serving in the Army reserves, and had participated in a road march 3 days prior, with low back pain symptoms worsening and numbness in both great toes.  This record suggests that the Veteran's lumbar spine degenerative disc disease may have become worse as a result of possible active duty for training in 2003.  The Board finds that the low threshold standard endorsed by the Court in McLendon is met, and that a VA examination is necessary.   

Beforehand, however, action should be taken to ascertain the dates of any injuries the Veteran sustained while on active duty for training, as well to verify such active duty for training service dates.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional outstanding reserve-era STRs from between March 2001 to April 2002.  If she answers in the affirmative, ask her to supply them if she has them.  If she does not have them, ask her to provide the names of her husbands.  Then, make arrangements to obtain any outstanding records from appropriate government sources, including by taking any steps necessary in light of her allegation that her records might have been misfiled with the records of her first or second husband because she was a dependent, even though she was also a reservist.  If attempts to obtain them are unsuccessful, document that all appropriate attempts to obtain them have been made.

2.  Ask the Veteran to indicate the dates on active duty for training that she injured or aggravated her lumbar spine, including dates in 2003.  Ask her to submit proof of active duty for training on those dates if she has such proof.  Otherwise, verify any periods of active duty for training during which the Veteran claims to have had injured or aggravated her lumbar spine, including the specific dates of active duty training in 2003.

3.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her current lumbar spine disability.   The Veteran's claims file (and any pertinent records in Virtual VA, but not in the claims file-which must be provided to the examiner), including the Veteran's November 2009 hearing testimony, must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each lumbar spine disability entity found.

(b) As to each lumbar spine disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty from October 1978 to April 1984, to include the reports of rucksack marches, heavy training, lifting, a rappelling incident, PT tests, sit-ups, a 2-mile run, and push-ups therein.  

(c) As to each lumbar spine disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability was aggravated (chronically made worse) by any period of active duty for training which has been alleged or verified, and if so, specify which period.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

4.  The RO should ensure that all development sought above is completed, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


